Case 20-03429-dd       Doc 36     Filed 03/08/21 Entered 03/08/21 16:28:24          Desc Main
                                  Document      Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF SOUTH CAROLINA


IN RE:                                                       C/A No. 20-03429-dd
Patricia Ann Elhoff                                               Chapter 7




                                                   ORDER GRANTING RELIEF FROM
                                    Debtor(s).          AUTOMATIC STAY



This matter is before the Court on motion (dkt. #34) of U.S. Bank Trust National Association, as
Trustee of the Chalet Series III Trust ("Movant") seeking relief from the automatic stay. The
Movant has waived claims arising under 11 U.S.C. §§ 503(b), 507(b). Based upon the
certification of Movant the motion is granted and it is

ORDERED that the automatic stay is lifted as to: 122 Red Cypress Dr, Goose Creek SC 29445
(the "collateral"). Movant may send any required notice to Debtor(s) and proceed with its
remedies against the collateral.

AND IT IS SO ORDERED
 FILED BY THE COURT
     03/08/2021




                                                   David R. Duncan
                                                   US Bankruptcy Judge
                                                   District of South Carolina


   Entered: 03/08/2021
